Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “controlling” is interpreted to mean “administering” because the amended specification’s “controlling parameters of number of the drawing passes” does not have a process variable to measure nor a manipulated variable to decrease a setpoint and cannot be “controlling” in the process control sense. Amended Spec p. 3 l. 21 (8/26/2022).

Claim Objections
Claims 1-12 are objected to because of the following informalities. Appropriate correction is required.
Claims 1-2. The term “brass-zinc alloy” is redundant because brass already is a copper-zinc alloy. The Examiner recommends striking “-zinc alloy.”

Claim 4. The limitation “the diffusion treatment temperature and time” lacks antecedent basis.

Claim 5. The limitation “the diameter” lacks antecedent basis.

Claim 9. The two limitations “discontinuous heat diffusion treatment” lack antecedent basis. The Examiner suggests striking “diffusion.”

Claim 12. The limitation “the obtained plated electrode wire” lacks antecedent basis. The Examiner suggest amending to “the textured coated electrode wire.”

Claims 3, 6-7, and 10-11. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Baumann et al., U.S. Patent App. Pub. No. 2011/0290531 A1 [hereinafter Baumann] in view of Meng et al., CN 103537768 A, Seong et al., U.S. Patent App. Pub. No. 2013/0037523 A1 [hereinafter Seong], and Zeiger et al., W.O. Int’l Pub. No. 2014/032635 A1 [hereinafter Zeiger]. Machine translations were used for Meng et al. [hereinafter Meng] and Zeiger et al. [hereinafter Zeiger].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Baumann
A method of preparing a textured coated electrode wire, comprising: 
step (i), preparing a metal zinc plating layer on a surface of a brass electrode wire by electroplating or hot dip plating to form a galvanized electrode wire (electroplating or hot dip plating zinc on a copper zinc alloy wire; Baumann [0023], fig. 2); 
step (ii), pre-drawing the galvanized electrode wire by a cold drawing technique to form a pre-drawn galvanized electrode wire (the coated wire may be drawn to an intermediate dimension, which would be cold-drawn; Baumann [0023], [0036], fig. 2); 
step (iii), treating the pre-drawn galvanized electrode wire by a two-stage discontinuous heat treatment in a vacuum or an inert atmosphere (multi-stage diffusion annealing process under protective gas; Bauman [0023]) … to form a coated electrode wire having a multilayer structure of Zn/β-brass & γ-brass/α-brass (two diffusion annealings which form beta brass which is then cooled to form regions of gamma brass; which results in top zinc layer 5, then below is covering layer 3 comprising beta and gamma brasses, and then on the bottom is covering layer 4 comprising alpha brass; Baumann [0024]-[0025], [0043]-[0044], [0048], fig. 2); and 
step (iv), cold drawing the coated electrode wire to prepare the textured coated electrode wire, (cold drawing creates cracks; Baumann [0036], fig. 2) 
wherein the processes of the electroplating or hot dip plating in step (i)… and the cold drawing in step (iv) are so controlled as to prepare the textured coated electrode wire (Baumann’s electroplating and cold drawing result in cracks; id.)… .
II. Furnace conditions – Meng
Baumann is silent on a furnace first at 150-200°C and then at 300-400°C … wherein the process… the discontinuous heat treatment in step (iii) [is] so controlled as to prepare the textured coated electrode wire.
However, Meng teaches a diffusion annealing treatment comprising heating in a furnace at first from 60-250°C for 1-25 hours and then 250.1-750°C for 1-35 hours to achieve diffusion. Meng p. 3, [0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s diffusion annealing with Meng’s diffusion annealing to yield the predictable result of having a suitable annealing process to diffuse.
III. Regular Cracks - Meng
Baumann is silent on the cracks being regular.
But the cracks must have some kind of coverage. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Meng teaches that having uniform cracks (i.e. regular cracks) will improve the discharge effect of the electrode wire. Meng [0014], figs. 1-4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Meng’s regular cracks to improve the discharge effect of the electrode wire. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Meng’s regular cracks to yield the predictable result of having a suitable crack coverage for an electrode wire.
IV. Transverse Texture - Seong
Bauman is silent on having a transverse texture.
But Baumann’s cracks must have a direction. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Seong teaches a method comprising forming cracks perpendicular to the longitudinal direction (i.e. transverse texture). Seong [0011]-[0012]. A person having ordinary skill in the art would have recognized this to be a suitable direction for the cracks. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s cracks to be transverse in order to yield the predictable result of having asuitable direction for the cracks.
V. Microcracks - Meng
Bauman is silent on microcracks on its surface.
However, the cracks must have some dimension. Thus a person having ordinary skill in the art would have looked to the prior art for guidance. 
Meng teaches that micro-cracks is beneficial to cutting and increases cutting speed. Meng [0008].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Meng’s microcracks in order to benefit cutting and increase cutting speed.
VI. Tensile Strength - Seong
Baumann is silent on having a tensile strength of 900 MPa to 1200 MPa. Baumann teaches 800 MPa. Baumann [0047].
However, Seong teaches that adding Al, Si, and the like to brass improves the tensile strength. Seong [0009]. Seong teaches achieving a tensile strength of 400-1000 MPa. Seong [0021], [0027], [0051], [0070], [0086], claim 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Seong’s brass additives in order to improve Baumann’s tensile strength of 800 MPa with a range that goes up to 1000 MPa as taught by Seong.
VII. Elongation - Zeiger
Baumann is silent on an elongation of 1% to 5%.
However, Baumann’s wire must have some elongation. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Zeiger teaches an elongation of 2 percent is suitable for a wire electrode. Zeigler pp. 2, 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Zeiger’s elongation of 2% to yield the predictable result of having a suitable elongation for a wire electrode.

Claim 2. The method of claim 1, wherein the brass of step (i) has a diameter of 1.0 mm to 1.5 mm (1 mm). Baumann [0023], fig. 2.

Claim 3. Baumann is silent on the method of claim 1, wherein step (ii), pre-drawing by the cold drawing technique is operated so as to obtain the pre-drawn galvanized electrode wire having a diameter of 0.5 mm to 1.0 mm.
However, Baumann must have some pre-drawn diameter. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Meng teaches that predrawing to a diameter of 0.95 mm is a suitable diameter. Meng [0107].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Meng’s 0.95 mm diameter to yield the predictable result of having a suitable diameter for predrawing.

Claim 4. The method of claim 1 wherein the discontinuous heat treatment of step (iii) comprises placing the pre-drawn galvanized electrode wire into a vacuum or an inert heating furnace (annealing takes place under a protective gas), diffusion treating the pre-drawn galvanized electrode wire, and adjusting the treatment temperature and time, so that the Zn/β-brass & γ-brass/α-brass multilayer structure is formed (two-stage diffusion annealing with appropriate time and temperature to form the desired multilayer structure). Baumann [0023]-[0024], fig. 2.

Claim 11. The method of claim 2, wherein the hot dip plating of step (i) is adjusted so as to obtain the galvanized electrode wire having a zinc layer thickness of 2-20 microns (0.1-3 microns). Baumann [0030]

Claims 5 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Baumann in view of Meng, Seong, and Zeiger as applied to claim 1 above, and further in view of Liang et al., CN 106270848 A and at least one of Negrerie et al., EP 0526361 A1 and/or Watabe et al., JP 2015-003347 A. Machine translations were used for Liang et al. [hereinafter Liang], Negrerie et al. [hereinafter Negrerie], and Watabe et al. [hereinafter Watabe].
Claim 5. The following references teach the claim.
I. Baumann in view of Meng
The method of claim 1, wherein the cold drawing of step (iv) comprises adjusting parameters of …  the diameter ratio of the diameter before drawing to that after drawing … so that the coated electrode wire has a diameter of 0.15 mm to 0.5 mm (Baumann teaches a final diameter of 0.1-0.4 mm while Meng teaches a predrawing diameter of 0.95 mm, the two diameters would form a ratio; Baumann [0035], see also claim 1 rejection) and has a textured structure with Zn/β-Brass & γ-brass/α-brass multilayer (rejected for similar reasons stated in the claim 1 rejection) and a capability of having different elongations (the wire is capable of being elongated to different lengths depending on the drawing dies used, furthermore because the prior art teaches the claimed method, the different elongations are also inherent).
II. Drawing Passes and Speed – at least one of Negrerie and/or Watabe
Baumann is silent on adjusting the parameter of the number of drawing passes.
However, Negrerie teaches that the number of drawing passes influences the diameter. Negrerie p. 3. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Negrerie’s adjustment of the number of drawing passes since it influences the diameter. 
Watabe teaches that the number of drawing dies influences the tensile strength. Watabe p. 6.
Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Watabe’s adjustment of the number of drawing dies since it influences the tensile strength.
III. Drawing Speed - Liang
Baumann is silent on adjusting the parameter of the drawing speed.
But Baumann must use a drawing speed. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Liang teaches that a drawing speed of 500-1500 m/min is a suitable speed for drawing wire. Liang p. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s drawing to be Liang’s drawing speed of 500-1500 m/min to yield the predictable result of having a suitable speed for drawing wire.

Claim 10. The claim is rejected for the following reasons.
I. Prior rejections
The method of claim 5, wherein the cold drawing of step (iv) comprises … at a drawing speed of 600 m/min to 1500 m/min (rejected for similar reasons stated in the claim 5 rejection) …. 
II. 5 Passes – at least one of Negrerie and/or Watabe
Baumann is silent on 5 drawing passes.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Negrerie teaches that the number of drawing passes is a variable that achieves the recognized result of affecting the diameter, hence making it a result-effective variable. See Negrerie p. 3.
Watabe teaches that the number of drawing passes is a variable that achieves the recognized result of affecting the tensile strength, hence making it a result-effective variable. See Watabe p. 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	III. Annealing – Meng and Liang
Baumann is silent on followed by a stress relief annealing treatment at a voltage of 20 to 50 V and a current of 5 to 30 A.
However, Meng teaches stress-relieving annealing after drawing “can stabilize the performance of the electrode wire material and at the same time improve the electrical conductivity of the electrode wire.” Meng [0041]-[0042], [0056].
Liang teaches suitable conditions for annealing is a voltage of 10-80 V and a current of 10-45 A. Liang p. 4, step (5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Liang’s annealing at 10-80 V and 10-45 A in order to “stabilize the performance of the electrode wire material and at the same time improve the electrical conductivity of the electrode wire” as taught by Meng.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Baumann in view of Meng, Seong, and Zeiger as applied to claim 2 above, and further in view of Lou et al., Electroplating, Encyclopedia of Chem. Proc. (2006) [hereinafter Lou].
Claim 6. The following references teach the claim.
I. Baumann
The method of claim 2, wherein the electroplating of step (i) comprises … so as to obtain the galvanized electrode wire having a zinc layer thickness of 2-20 microns (0.1-3 microns). Baumann [0030].
II. Adjusting – Lou
Baumann is silent on adjusting the plating current, the voltage and the time.
However, Lou teaches the current and the time influence the weight (and by extension the thickness) of the layer. Lou p. 2. Lou further teaches Ohm’s law where the voltage also influences the current, which also influences the weight/thickness of the layer. Lou p. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Lou’s adjusting to influence and achieve the desired weight/thickness of the layer.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Baumann in view of Meng, Seong, and Zeiger as applied to claim 3 above, and further in view of Briffod, U.S. Patent No. 5,196,665 and at least one of Negrerie and/or Watabe. 
Claim 7. The following references teach the claim.
I. Prior References
The method of claim 3, wherein the cold drawing technique of step (ii) comprises controlling parameters of number of drawing passes (rejected by at least one of Negrerie and/or Watabe for the reasons stated in the claim 5 rejection), diameter ratio before and after drawing (Baumann teaches a starting diameter of 1 mm while Meng teaches a predrawing diameter of 0.95 mm, the two would form a ratio; see claims 1-3 rejections) … so as to obtain the pre-drawn galvanized electrode wire having a diameter of 0.5 mm to 1.0 mm (0.95 mm; see claim 3 rejection).
II. Drawing Speed - Briffod
Baumann is silent on the drawing speed.
However, Briffod teaches that the drawing speed influences the production rate. Briffod col. 5 ll. 21-26.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Briffod’s drawing speed considerations in order to influence the production rate.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Baumann in view of Meng, Seong, and Zeiger as applied to claim 1 above, and further in view of Weber, U.S. Patent App. Pub. No. 2015/0027991 A1.
Claim 9. The following references teach the claim.
I. Bell-type - Weber
Baumann is silent on the method of claim 1, wherein step (iii) comprises selecting a bell-type vacuum heat treatment furnace for the discontinuous heat diffusion treatment.
However, Baumann must use some type of furnace. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Weber teaches that a bell-type furnace is suitable for heat treating wires. Weber [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s furnace to be a bell-type furnace to yield the predictable result of having a furnace suitable for heat treating wires.
II. Meng
Baumann is silent on wherein the discontinuous heat treatment comprises a two-stage heat treatment first at 150 °C to 200 °C and then at 300 °C to 400 °C for a period of 80-500 minutes total.
However, this is rejected for similar reasons stated in the claim 1 rejection.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Baumann in view of Meng, Seong, and Zeiger as applied to claim 1 above, and further in view of Pfau et al., CH 633739 A5 as evidenced by Taitel et al., Encyclopedia of Two-Phase Heat Transfer and Flow I (2016) [hereinafter Taitel].
Claim 12. Baumann is silent on the method of claim 1, wherein the obtained plated electrode wire has a contact angle with water of about 1200.
However, Baumann’s surface must have some contact angle (i.e. wettability). Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Pfau teaches that the wettability by water is a variable that achieves the recognized result of affecting the cooling function and current, hence making it a result-effective variable. See Pfau p. 4. Factual reference Taitel teaches that the wettability is measured by the contact angle. Taitel p. 81.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that Baumann and Meng only teach one drawing pass as opposed to claim 1’s two. Remarks p. 10.
The Examiner respectfully submits that claim 1 only requires 1 drawing pass.

The Examiner has considered Applicant’s argument that a regular transverse texture is unexpected. Remarks p. 10.
The Examiner respectfully submits that a specific texture is both rendered obvious by the newly cited prior art. Furthermore, the texture does not establish unexpected results over the prior art since it is not apparent what advantages the texture achieves.

The Examiner has considered Applicant’s argument that a 12% improvement is unexpected. Remarks p. 10. 
The Examiner respectfully submits 12% is too small of an improvement to be considered unexpected.

The rest of the arguments are mooted by the new rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
Examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicant can schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794